FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, UNITED STATES CELLULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9712 62-1147325 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8410 West Bryn Mawr, Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (773) 399-8900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . On June 26, 2012, United States Cellular Corporation (“U.S. Cellular”) issued a press release announcing certain changes to its executive leadership structure. A copy of such press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The following responds to requirements under paragraphs (b) and (e) of Item 5.02. (b) Effective July 1, 2012, the position of Executive Vice President – Chief Strategy and Brand Officer currently held by Alan D. Ferber will be eliminated and Mr. Ferber will leave U.S. Cellular. (e) U.S. Cellular and Mr. Ferber are in the process of negotiating a separation agreement which, if agreed to by the parties, will be disclosed in a future Form 8-K filing . Item 9.01. Financial Statements and Exhibits (d) Exhibits: In accordance with the provisions of Item 601 of Regulation S-K, any Exhibits filed or furnished herewith are set forth on the Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. United States Cellular Corporation (Registrant) Date: June 27, 2012 By: /s/ Steven T. Campbell Steven T. Campbell Executive Vice President – Finance, Chief Frinancial Officer and Treasurer EXHIBIT INDEX The following exhibits are filed or furnished herewith as noted below. Exhibit No. Description 99.1 Press Release dated June 26, 2012
